Title: To Thomas Jefferson from James Anderson, [before 30 June 1792]
From: Anderson, James
To: Jefferson, Thomas



Sir
[before 30 June 1792]

I was honoured with your obliging letter of the fifteenth of Septr. last accompanied with your valuable paper on uniformity of weights and measures which I have perused with much pleasure and instruction. It is the more valuable to me at this time, as my son is just now composing a book on weights, measures, monies coins and exchanges, in every part of the world, and he wishes to have the most authentic information of all that can be procured.
I beg you will do me the honour to accept a copy of the first Six volumes of the Bee, which will accompany this. It is merely as a testimony of respect I offer it—for altho’ I have the best intention possible to make it a work not undeserving the attention of every patriotic minister, yet I have not had it in my power to come near to that point I aim at. The 7th. volume is just printed, and I regret I could not get one copy done up in time to go by this opportunity—but should the vessel be detained a day or two it shall be sent. I am just beginning only to tread that ground I wish more fully to occupy.

Should your other avocations permit you to favour me with an occasional communication as circumstances occur, I shall deem my self highly honoured by it. No man wishes more sincerely to promote the welfare and prosperity of your country than I do. You are not to be told that the destruction of every country originates in abuses of government. Europe affords at present a striking proof of the evil tendency of these abuses. Long may it be before America begins to feel them. I have the honour to be with great respect Sir your most obedt. Hu Servt.

Jas Anderson

